Third District Court of Appeal
                               State of Florida

                       Opinion filed October 27, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                        Nos. 3D21-701 & 3D21-761
                        Lower Tribunal No. 21-5408
                           ________________


                              City of Miami,
                            Petitioner/Appellant,

                                     vs.

                           Miami-Dade County,
                           Respondent/Appellee.


     A Case of Original Jurisdiction—Prohibition.

     A Case of Original Juristiction—Mandamus.

     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Mark Blumstein, Judge.


      Victoria Méndez, City Attorney, and Eric J. Eves, Assistant City
Attorney, for petitioner/appellant.

      Geraldine Bonzon-Keenan, Miami-Dade County Attorney, and Annery
Pulgar Alfonso, Bruce Libhaber, Debra Herman and Dale P. Clarke,
Assistant County Attorneys, for respondent/appellee.
Before SCALES, MILLER and LOBREE, JJ.

      PER CURIAM.

      In this case, the City appealed an emergency preliminary injunction

order entered by the trial court after a March 7, 2021 emergency hearing

(case number 3D21-761). The City separately filed a petition in this Court

seeking alternate remedies of prohibition and mandamus (case number

3D21-701). We consolidated the cases. We affirm the trial court's temporary

injunction, but grant the City's petition and remand with instructions for the

trial court, pursuant to section 164.1041(1) of the Florida Statutes, to abate

further proceedings until the procedural options of chapter 164 have been

exhausted. The controlling case of City of Miami v. Firefighters’ & Police

Officers’ Retirement Trust & Plan, 249 So. 3d 709 (Fla. 3d DCA 2018),

provides as follows:

      The only reasonable construction of [section 164.1041(1)]
      requires the trial court to abate the proceedings until the parties
      exhaust the procedural options of Chapter 164, even if dispute
      resolution procedures were not initiated prior to filing suit. . . .

      Any other reading would produce absurd results, would permit
      parties to evade conflict resolution in favor of litigation, frustrating
      the entire legislative purpose and intent of chapter 164.

City of Miami, 249 So. 3d at 716-17 (remanding case to the trial court to enter

temporary injunction coincident with holding, in the same opinion, that the




                                         2
trial court had erred by denying motion to abate as required by section

164.1041(1)).

     Preliminary injunction affirmed; petition granted; case remanded with

abatement instruction.1




1
  We express no opinion as to whether the parties’ actions occurring after
the entry of the March 7, 2021 preliminary injunction order satisfy the
procedural options of chapter 164.

                                    3